     1   David Edward May (083734)
         Law Office of Bruce S. Osterman
     2   2300 Contra Costa Blvd., Suite 320
         Pleasant Hill CA 94523-3952
     3
         Tel: (415) 399-3900
     4   Fax: (415) 399-3920
         Email: DEM@BruceOsterman.com
     5
 
     6
                                       UNITED STATES DISTRICT COURT
     7
                              FOR THE NORTHERN DISTRICT OF CALIFORNIA
     8
 
                                                               
     9                                                         

    10    JAMES RAINEY MASON,                                 Case No.   3:17-cv-06283-RS
                                                               
                         Plaintiff,                            
    11
                                                              ORDER MODIFYING CASE SCHEDULE
                  vs.                                          
    12
                                                              AS MODIFIED BY THE COURT
          REDWOOD CITY, a public entity,
    13
          Redwood City Police Officers A. WANG
          #381,
    14    C. DONOVAN #330, K. TATE #1118,
          M. ALIFANO #376, LT. HART, A.
    15    OSBORNE #370, all as police officers and as
          individuals,
    16
                         Defendants.
    17
 
    18
 
    19
 

    20          Pursuant to the Stipulation of the parties plaintiff James Mason ("Mason" or "Plaintiff")
 

    21   and defendants the City of Redwood City and named Redwood City Police Officers, and in the
 

    22   interest of justice and the efficient and economical use of this Court’s resources,
 

    23          IT IS HEREBY ORDERED that the pre-trial and trial schedule for the above entitled
 

    24   action is hereby modified as follows:
 

    25          Fact Discovery Cut-Off:                                               August 14, 2019
 

    26          Last Day to Designate Experts:                                        September 14, 2019
 

    27          Last Day to Designate Supplemental and Rebuttal Experts:              October 10, 2019
 
 
                                                        Page 1
    1   Expert Discovery Cut-Off:                                       November 14, 2019
 
    2   Last Day to Hear Dispositive/Pre-Trial Motions:                 February 13, 2020

        Pretrial Conference:                                            April 22, 2020
 
    3   Trial:                                                          May 4, 2020

        A Further Case Management Conference shall be held on August 8, 2019 at
        10:00 am in Courtroom #3, 17th Floor, United States Courthouse, 450 Golden
        Gate Avenue, San Francisco, California. The parties shall file a Joint Case
        Management Conference Statement at least one week prior to the Conference.
 

 

                                                           

                                                           
         Dated: 4/30/19                                    
                                                          Hon. Richard G. Seeborg
                                                          U.S. District Court Judge
 
 
 




                                            Page 2
